      Case 2:20-cv-02301-JWB-TJJ Document 20 Filed 11/25/20 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 NADEW A. WELDEMARIAM,

                               Plaintiff,

 v.                                                   Case No. 20-2301-JWB

 BRANCH BANKING AND TRUST CO.


                               Defendant.


                                MEMORANDUM AND ORDER

       This matter comes before the court on Defendant’s motion to dismiss. (Doc. 8.) This

motion is fully briefed and is ripe for decision. (Docs. 9, 12, 16.) For the reasons stated herein,

Defendant’s motion is DENIED.

        I.   Factual Background

       This action was initially brought by Plaintiff, Nadew A. Weldemariam (“Weldemariam”),

against Defendant Branch Banking and Trust Co. (“Bank”) in state court. The Bank removed the

action to this court pursuant to 28 U.S.C. § 1332(a)(1). (Doc. 1.) Weldemariam’s amended

petition contains four claims against the Bank: (1) malicious prosecution, (2) gross negligence, (3)

intentional infliction of emotional distress, (4) and defamation (libel and slander).

       The Bank moves under Fed. R. Civ. P. 12(b)(6) to dismiss all claims. (Doc. 8.) Usually,

a court only considers the facts alleged in the complaint. See Dobson v. Anderson, 319 F. App’x

698, 701 (10th Cir. 2008). In deciding a Rule 12(b)(6) motion, the court may also consider

documents attached to the complaint. Smith v. United States, 561 F.3d 1090, 1098 (10th Cir.

2009). Weldemariam attached the state court’s journal entry of judgment to his state court

amended petition. (See Doc. 1, Exh. B) (“Am. Pet.”) Both parties reference the judgment in their
      Case 2:20-cv-02301-JWB-TJJ Document 20 Filed 11/25/20 Page 2 of 10




briefing and do not challenge its authenticity. Therefore, it will be considered here. See Smith,561

F.3d at 1098.

       The Bank holds a home mortgage on Weldemariam’s residence located at 2916 Eaton

Street, Kansas City, Kansas 66103. (Am. Pet. at 2.) At some point before June 27, 2014,

Weldemariam became delinquent in his loan payments to the Bank. (Id.) On June 27, 2014,

Weldemariam sent the Bank a cashier’s check in the amount of $1,366.00 and some other

additional funds to bring his loan account current and satisfy the payment due in August 2014.

(Id.) On July 11, 2014, the Bank sent Weldemariam a letter stating his loan was current with an

excess payment. (Id.)

       On August 4, 2014, the Bank “reversed the entry of the cashier check payment,” and the

account was, again, delinquent. (Id.) Weldemariam alleges that the Bank never explained why

the entry of the cashier’s check was reversed. (Id.) Furthermore, Weldemariam alleges that his

bank statements from the bank that issued the cashier’s check reflected the payment of the funds

and the issuing bank had not informed him that payment was not made. (Id. at 3.) Then, on August

25, 2014, the Bank sent a letter to Weldemariam informing him his loan was in default, and the

default must be cured within 30 days or the Bank would begin foreclosure proceedings. (Id.)

Afterward, from September 2014 to December 2016, Weldemariam sent his regular mortgage

payment every month, but the Bank returned each payment. (Id.)

       The Bank filed a foreclosure action on Weldemariam’s residence on October 12, 2014.

(Id.) The action, Branch Banking & Trust Co. v. Nadew A. Weldemariam, Case No. 2014-CV-

001016, was tried in the District Court of Wyandotte County, Kansas, in October of 2018. (Id. at

Exh. A at 2.) The Wyandotte County Court found that the bank never gave reason for the reversal

of the cashier’s check payment. (Id. at 3.) The state court also found that Weldemariam was in



                                                 2
      Case 2:20-cv-02301-JWB-TJJ Document 20 Filed 11/25/20 Page 3 of 10




“substantial” compliance with his loan and “that no explanation was given for why he was not in

compliance. . . .” (Id.) Notably, the state court held that Weldemariam “was not in breach of the

agreement” at the time the action was filed. (Id.) Finally, the court denied the Bank’s petition for

foreclosure. (Id. at 5.)

        As a result of the foregoing action, Weldemariam filed this action against the Bank.

Weldemariam alleges that he suffered mental stress and aguish that manifested as physical illness

as a result of the Bank’s actions. (Am. Pet. at 4.) Weldemariam seeks damages for the mental

stress and aguish. He has also requested $25,000 for the cost of defending the litigation and

punitive damages to deter the Bank from similar future conduct. Id. Weldemariam seeks total

damages in excess of $75,000. (Id. at 7.)

       II.    Motion to Dismiss Standards

        To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6) for failure to state a claim, a

complaint must have adequate allegations of fact when taken as true to state a claim for relief.

Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 127 S. Ct. 1955, 1974 (2007). Those factual allegations must be more than

speculative; they must be plausible on their face. Id. Well-pleaded facts will be viewed most

favorably to the nonmoving party. Archuleta v. Wagner, 523 F. 3d 1278, 1283 (10th Cir. 2008).

      III.    Discussion

        The Bank moves for dismissal of all counts in the amended complaint on the basis that they

are barred by the doctrine of res judicata. The Bank further argues that Weldemariam has failed

to allege facts that plausibly state a claim under Kansas law.

             A. Gross Negligence, Intentional Infliction of Emotional Distress and Libel




                                                 3
       Case 2:20-cv-02301-JWB-TJJ Document 20 Filed 11/25/20 Page 4 of 10




         The Bank argues that the claims of gross negligence, intentional infliction of emotional

distress, and libel are barred under the doctrine of res judicata. (Doc. 9 at 5–10.) In his response,

Weldemariam moved to voluntarily dismiss these claims without prejudice pursuant to Rule

41(a)(2). (Doc. 12 at 1–2.)

         Rule 41 allows dismissal of an action, not claims. Gobbo Farms & Orchards v. Poole

Chem. Co., 81 F.3d 122, 123 (10th Cir. 1996). Instead of attempting to voluntarily dismiss these

claims in his response, Weldemariam should have filed an amended complaint. (Doc. 16 at 1.)

The Bank, however, does not object to Weldemariam’s voluntary dismissal of the claims.

Therefore, Weldemariam is instructed to file an amended complaint within ten days of this order

omitting these claims.

         B. Malicious Prosecution

         Turning to the remaining claim, the Bank moves for dismissal of the malicious prosecution

claim on the basis that it is barred by res judicata and fails to state a claim. With respect to the

Bank’s argument that the malicious prosecution claim is barred by the doctrine of res judicata, this

argument was raised for the first time in the Bank’s reply brief. (Doc. 16 at 7.) The Bank did not

argue this in its initial brief. (See Doc. 9 at 5.) The court does not consider arguments raised for

the first time in the reply brief. Reedy v. Werholtz, 660 F.3d 1270, 1274 (10th Cir. 2011)

(quotations and citation omitted); see also Clark v. City of Shawnee, Kansas, No. 15-4965-SAC,

2017 WL 698499, at *1 (D. Kan. Feb. 22, 2017) (applying Reedy to district courts).1




1
  Moreover, the case the Bank relies on (see Doc. 16 at 7) in support of this argument is distinguishable. In Schwartz
v. Coastal Physician Grp., Inc., 172 F.3d 63, 1999 WL 89037 at *4 (10th Cir. 1999), the court of appeals found that
the claim of malicious prosecution was barred by the doctrine of res judicata because the plaintiff had filed a
counterclaim in the first action seeking damages for “defendant's initiation of an unjustified lawsuit” and therefore
should have also raised a malicious prosecution claim. Based on a review of the judgment in the state court action, it
does not appear that Weldemariam brought a counterclaim alleging improper conduct in the foreclosure action.


                                                          4
       Case 2:20-cv-02301-JWB-TJJ Document 20 Filed 11/25/20 Page 5 of 10




        Turning to the Bank’s argument that the claim fails on the merits, to state a claim of

malicious prosecution, a plaintiff must allege facts that plausibly support the following elements:

        1)      that the defendant initiated, continued, or procured civil procedures against
                the plaintiff;

        2)      that the defendant did so without probable cause;

        3)      that the defendant acted with malice, that is he acted primarily for a purpose
                other than that of securing the proper adjudication of the claim upon which
                the proceedings are based;

        4)      that the proceeding terminated in favor of the plaintiff; and

        5)      that the plaintiff sustained damages.

In re Landrith, 280 Kan. 619, 647, 124 P.3d 467, 484-85 (2005) (citing Bergstrom v. Noah, 266

Kan. 829, 974 P.2d 520 (1999)). The Bank contends that Weldemariam failed to allege sufficiently

plausible facts to demonstrate that the Bank initiated a civil action without probable cause, that the

Bank acted with malice, and that he sustained damages. The remaining two elements are not in

dispute at this stage.

        1.      Probable cause. Based on a review of the allegations and Kansas law, the court

finds that Weldemariam has sufficiently stated plausible facts to support a claim that the Bank

acted without probable cause when it initiated foreclosure proceedings.

        An action for malicious prosecution requires the plaintiff to prove the element that the

defendant initiated or continued foreclosure proceedings without probable cause. In re Landrith,

124 P.3d at 484. Probable cause “exists when there is a reasonable ground for suspicion, supported

by circumstances sufficiently strong in themselves to warrant a cautious or prudent [person] in the

belief that the party committed the act of which he is complaining.” Nelson v. Miller, 227 Kan.

271, 277, 607 P.2d 438, 443-44 (1980). The inquiry is restricted to the facts and circumstances as

they seemed to the defendant at the action’s commencement. Id. at 444. When the facts that

                                                  5
      Case 2:20-cv-02301-JWB-TJJ Document 20 Filed 11/25/20 Page 6 of 10




establish the existence or absence of probable cause are in dispute, it becomes an issue to be

submitted to a jury. Id.

       The Bank argues that the record affirmatively establishes probable cause. (Doc. 9 at 11.)

It contends that Mr. Weldemariam’s prior default coupled with the Bank’s record showing him in

default gave it probable cause to proceed with the foreclosure. Id. Weldemariam alleges that the

prior default had been cured with his cashier’s check payment. (Am. Pet. at 2.) Weldemariam

implies that the Bank’s records regarding the reversal of the payment were in error and alleges that

the Bank cannot explain why the payment was not credited to his account. (Id.; Exh. A ¶ 9.)

However, the Bank claims that Carnegie v. Gage Furniture, Inc., is analogous to this matter and

should be controlling. (Doc. 9 at 12.)

       In Kansas, if an action is brought by a plaintiff acting as a reasonably cautious person

under all the circumstances, probable cause exists as a matter of law. Carnegie v. Gage Furniture,

Inc., 217 Kan. 564, 572, 538 P.2d 659, 665 (Kan. 1975). In Carnegie, the Kansas Supreme Court

held that the defendant furniture store had probable cause to file a replevin action because it was

not unreasonable for the defendant to believe that the plaintiff had fallen behind at least two

payments. Id. at 665–66. The debtor in Carnegie had fallen behind one payment in a television

set rental agreement, and shortly thereafter, she renegotiated her contract creating a purchase

contract with a payment plan, yet she accepted a receipt labeled “rental” for a tendered payment.

Id. at 661–62. After this renegotiation, she attempted to make another payment on the television;

however, a dispute ensued as to whether that payment was for a rental or purchase payment and

the payment was not made. Id. at 662. Ultimately, she continued to make the rest of her payments

but not before the replevin action commenced, which she ultimately won. Id. The court found

that it was inappropriate in the malicious prosecution action to submit to the jury the issue of



                                                 6
      Case 2:20-cv-02301-JWB-TJJ Document 20 Filed 11/25/20 Page 7 of 10




probable cause, because it was clear from the replevin action that her conduct of accepting a receipt

marked “rental” could indicate that it was a payment on the rental contract and not the purchase

contract. Id. at 665–66.

       While this case and Carnegie both deal with a debtor that had fallen behind on their

payments, Carnegie is not persuasive at this time. There was no dispute in Carnegie that the debtor

had fallen behind in payments and that she had never made a payment substantial enough to come

current on either the rental or purchase contract. Carnegie is distinguishable from the present

matter where Weldemariam tendered a cashier’s check for the full amount due plus funds for one

future mortgage payment. (Am. Pet., Exh. A ¶ 4.) There were also two contracts involved in

Carnegie that created a reasonable degree of confusion as to which contract payment should be

applied. Here, the Bank provided a letter acknowledging receipt of the payment and that the

amount brought Weldemariam’s account back into compliance. (Id. at ¶ 5.) Weeks later, the

Bank inexplicably reversed the credit on Weldemariam’s account placing his account in default.

(Id. at ¶ 6.) Moreover, it is important to note that Carnegie was not based on the facts alleged in

a complaint but rather after all evidence was presented at trial. At this stage, the court is to view

all facts in a light most favorable to Weldemariam.

       As to the Bank’s contention that its records show that Weldemariam was in default and the

prior history of default gave rise to probable cause, it is not persuasive at this stage in the

proceedings. In the original foreclosure action, the court remarked, “that no explanation was given

for why [the plaintiff] was not in compliance. . . .” (Am. Pet., Exh. A. ¶ 9.) Moreover, the court

held that Weldemariam was not in breach of the agreement at the time the action was commenced.

The court finds that Weldemariam has sufficiently alleged that the Bank did not have probable

cause to initiate a foreclosure action.



                                                 7
      Case 2:20-cv-02301-JWB-TJJ Document 20 Filed 11/25/20 Page 8 of 10




       2.      Malice. The court further finds that Weldemariam’s amended petition sets forth

sufficient facts to plausibly allege the existence of malice.

       The Bank argues that Weldemariam failed to meet his pleading standard in two ways. First,

that he did not plead any facts that fit examples of malice listed in Nelson. (Doc. 9 at 13.) Second,

that the allegation of malice is nothing more than a “bald legal conclusion” unsupported by any

facts in the amended petition. (Id.) Both arguments fail based on the record and the law.

       In Nelson, the Kansas Supreme Court stated that malice is not restricted to personal hatred,

spite, or revenge, but is enough if it is “instituted for any improper or wrongful motive.” 607 P.2d

at 444. The court then addressed several illustrations from the Restatement (Second) of Torts §

676. The Bank argues that Weldemariam has not sufficiently alleged facts showing malice because

the allegations do not fall into one of the examples in Nelson. (Doc. 9 at 13-14.) But, there is no

indication in Nelson that the list is exhaustive. Rather, the list includes examples of malice and

the court held that any intentional purpose, other than a proper adjudication of the claim, is

malicious for the purpose of malicious prosecution. Nelson, 607 P.2d at 444. In any event, the

first example given in the list is when “the person bringing the civil proceedings is aware that his

claim is not meritorious.” Id. This is congruent with a later statement in Nelson which states, “[t]he

jury may infer malice (wrongful purpose) from the absence of probable cause but they are not

bound to so infer it.” Id. at 445.

       In this case, the court has determined that Weldemariam sufficiently alleged a lack of

probable cause. At this stage, the court is to view the allegations in a light most favorable to

Weldemariam. Based on a lack of probable cause, a jury could reasonably infer malice in this

case. Id.; see also Marso v. Safespeed, LLC, No. CV 19-2671-KHV, 2020 WL 4464410, at *14




                                                  8
      Case 2:20-cv-02301-JWB-TJJ Document 20 Filed 11/25/20 Page 9 of 10




(D. Kan. Aug. 4, 2020) (“Because plaintiff has sufficiently alleged that SafeSpeed acted without

probable cause, an inference of malice arises that is sufficient to satisfy this element.”)

       3.      Damages. The Bank argues that Weldemariam has failed to allege damages that

are recoverable under Kansas law because he is only seeking costs of litigation. (Doc. 9 at 10-11.)

       For the damages recoverable for malicious prosecution, Kansas has adopted the

Restatement (Second) of Torts § 681. See Nelson, 607 P.2d at 447. The damages recoverable are:

       1)      the harm normally resulting from any arrest. . . and

       2)      the harm to his reputation by any defamatory matter alleged as the basis of
               the proceedings, and

       3)      the expense that he has reasonably incurred in defending himself against the
               proceedings, and

       4)      any specific pecuniary loss that has resulted from the proceedings, and

       5)      any emotional distress that is caused by the proceedings.

Id. Furthermore, Kansas allows for the award of punitive damages in malicious prosecution

actions when actual damages are proved. Id.; see also Sampson v. Hunt, 233 Kan. 572, 587–88,

665 P.2d 743 (1983) (The court held that punitive damages thirty times greater than the award of

actual damages were reasonable under the circumstances to deter future malicious conduct.)

       Weldemariam’s amended petition specifically requests $25,000 in relief for the cost of

defending himself in the foreclosure proceedings. (Am. Pet. at 4.) He also seeks damages for

mental and emotional distress. These damages are available under Kansas law. Therefore,

Weldemariam has sufficiently alleged that he suffered recoverable damages as a result of the

Bank’s actions.




                                                  9
      Case 2:20-cv-02301-JWB-TJJ Document 20 Filed 11/25/20 Page 10 of 10




      IV.    Conclusion

       Accordingly, the Bank’s motion to dismiss is DENIED. (Doc. 8.) Weldemariam is

instructed to file an amended complaint to reflect the voluntary dismissal of his claims of

negligence, intentional infliction of emotional distress, and libel within ten days of this order.

Failure to do so will result in the dismissal of those claims.

       IT IS SO ORDERED this 25th day, November 2020.



                                                       ___s/ John W. Broomes_____________
                                                       JOHN W. BROOMES
                                                       UNITED STATES DISTRICT JUDGE




                                                  10
